Citation Nr: 1805370	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents or secondary to service-connected disability and claimed sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to exposure to herbicide agents or secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cardiac arrhythmia, to include as due to exposure to herbicide agents or secondary to service-connected status post myocardial infarction.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2011 correspondence, the Veteran withdrew his request for a Travel Board hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017).  

In September 2015 and October 2016, the Board remanded these issues for additional development.  The Board observes that additional evidence was added to the claims file after the issuance of the most recent December 2016 supplemental statement of the case.  However, the Board has reviewed that evidence and determined that it is either duplicative or not relevant to the issue of sleep apnea that is being denied in the decision below.  Accordingly, a waiver is not necessary.  38 C.F.R. § 20.1304.

The issue of a TDIU has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's sleep apnea is causally or etiologically related to an in-service event, injury or disease, to include exposure to herbicide agents.

2.  The preponderance of the evidence is against a finding that the Veteran's sleep apnea is proximately due to or aggravated by service-connected PTSD.  

3.  The Veteran's current cardiac arrhythmia is at least as likely as not caused by his service-connected myocardial infarction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as due to exposure to herbicide agents, and as secondary to service-connected PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for secondary service connection for arrhythmia have been met.  38 U.S.C. §§ 1101, 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Entitlement to Service Connection

      Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e). 
Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).

For the purposes of 38 C.F.R. § 3.307, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  The Board notes that Agent Orange is generally considered an herbicide agent and will be considered as such in this decision. 

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").
      Sleep Disorder: Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for sleep apnea.  Specifically, he asserts that the condition is the result of exposure to herbicide agents during his active military service.  He alternatively claims it is secondary to his service-connected PTSD. 

The evidence of record indicates that the Veteran suspected symptoms of sleep apnea.  At a June 2010 VA examination, the examiner stated that there was no current diagnosis of sleep apnea, though the examiner did encourage a sleep study.  The examiner noted that there was no documentation in the literature that stated PTSD specifically causes obstructive sleep apnea.  The examiner noted that the topic had been reviewed numerous times over the years and that no well-grounded or well-founded documentation had been well-proved by the medical community that stated that PTSD specifically causes sleep apnea.  

The Veteran was first diagnosed with sleep apnea in January 2013 by way of a sleep study.

A November 2015 VA examiner diagnosed obstructive sleep apnea, noted that continuous medication was not required, and determined that the Veteran required the use of a breathing assistance machine.  Daytime fatigue was attributed to the Veteran's sleep apnea.  The VA examiner opined that the Veteran's sleep apnea was less likely than not caused or aggravated by a service-connected disability.  As rationale, the VA examiner submitted that the Veteran served in the Army from October 1966 to August 1968 and that snoring and apneic spells were noted by the Veteran's spouse approximately 10 years ago.  The examiner further supported the opinion by noting that the Veteran was diagnosed with obstructive sleep apnea at the age of 67 years and had an obese body mass index (BMI) of 30.  The examiner added that none of his service-connected disabilities are associated with developing sleep apnea.

The Board remanded for a supplemental VA opinion to address aggravation, which was obtained in November 2016.  The November 2016 examiner opined that it is less likely than not that sleep apnea was aggravated by service-connected PTSD.  As rationale, the examiner noted that the Veteran's medical records showed long standing and progressive obesity.  The examiner pointed to the Veteran's increasing BMI of 30 to 33 from June 2012 through June 2016.  The examiner further noted that, if there were aggravation of sleep apnea, it is more likely than not due to obesity, as it was due to anatomical process of upper airway obstruction, and there was well-documented literature between the link of obesity and sleep apnea.  The examiner also reported reviewing literature that the Veteran submitted and noted that the article did not state that PTSD aggravates obstructive sleep apnea.  The VA examiner went on to discuss studies linking obesity to sleep apnea.  

In a January 2017 statement, the Veteran argued that his sleep apnea was not due to his obesity, but rather is attributed to his Agent Orange exposure. 

After careful consideration of all evidence of record, the Board finds that service connection for sleep apnea is not warranted. 

The Board finds the first element under Shedden is met as the November 2015 VA examiner diagnosed sleep apnea.  Thus, the question of whether the Veteran has sleep apnea is not in dispute.  What is in dispute however is whether such disability had its onset in service or is otherwise causally or presumptively related to the Veteran's service or a service-connected disability.  After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding. 

First, the Board shall discuss presumptive service connection.  With his DD Form 214 indicating service in the Republic of Vietnam between 1966 and 1968, the Veteran is presumed to have been exposed to an herbicide agent.  38 U.S.C. 
§ 1116(f).  However, sleep apnea is not one of the presumptive diseases set forth in 38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, the Veteran has not submitted any competent evidence that his presumed herbicide exposure is related to his development of sleep apnea.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994) (Holding that when a veteran is found not to be entitled to a presumption for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis). 

The Veteran also does not allege that his sleep apnea is directly related to service nor does the evidence support such a finding.  The record's first post-service indications of sleep apnea were, as noted by the November 2015 VA examiner, in his wife's statement on or around 2005.  See November 2015 VA examination (where the examiner noted that the Veteran's spouse reported symptoms of sleep apnea 10 years before the examination).  These initial reports are some 37 years after his separation from active military service.  

As sleep apnea was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is none.

Turning to entitlement to service connection for sleep apnea on a secondary causation basis, the preponderance of the evidence is against establishing that sleep apnea was caused or aggravated by the Veteran's PTSD.

The Board gives significant probative weight to the VA examiners' opinions negating a causal relationship between PTSD and sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).

In particular, the Board gives the June 2010 VA examiner's opinion probative weight as it was based on a review of medical literature which has not established that PTSD causes sleep apnea.  The Board also gives the November 2015 VA examiner's opinion that sleep apnea was less likely than not caused by a service-connected disability probative weight because the examination report reflects that the examiner was fully-informed as the opinion was rendered after completion of an in-person examination and consideration of the Veteran's medical records and the Veteran's contentions.  See Nieves-Rodriguez, 22 Vet. App. at 301-04.  Moreover, the Board finds that the November 2016 VA examiner's opinion is also entitled to significant probative weight as it discussed studies discussing the relationship between PTSD and sleep apnea, and concluded that it was less likely than not that PTSD aggravates sleep apnea.  Further, the VA examiner found it more likely that the Veteran's obesity was related to his sleep apnea.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board also observes that the Veteran submitted an from veterans and families' guide to recovery in support of his position that PTSD causes or aggravates sleep apnea.  However, it was reviewed by the November 2016 VA examiner who concluded that this article does not state that PTSD aggravates sleep apnea.  Thus, this article is afforded decreased probative value.  See Hensley v. West, 212 F.3d 1255, 1265 (2000) (holding that a veteran with a competent medical diagnosis of a current disorder may invoke an accepted medical treatise in order to establish the required nexus; in an appropriate case it should not be necessary to obtain the services of medical personnel to show how the treatise applies to his case).

The examiners had access to and indicated a review of the Veteran's entire claims file, which includes important documents such as the Veteran's entrance and separation examination reports and lay reports from the Veteran and his spouse.  As such, the Board is satisfied that the examiners comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.  

The Board recognizes that the Veteran believes that a nexus exists between his sleep apnea and his PTSD.  However, he has not demonstrated the requisite expertise to opine on the etiology of his sleep apnea.  Indeed, this is a complex medical question regarding the cause of sleep apnea that requires specialized expertise to address.  See Layno, 6 Vet. App. at 469 (personal knowledge, that which comes to the witness through the use of his senses, is required to be competent to testify to a matter); see also United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976).  The Board acknowledges that under certain circumstances, lay evidence may be sufficient to establish nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, this is not one of those circumstances for the Veteran is not competent to establish the causation or aggravation of sleep apnea as secondary to PTSD.  

Accordingly, the Board finds that the Veteran's own unsubstantiated assertions of a positive nexus between his sleep apnea and PTSD, or his sleep apnea and herbicide exposure, are outweighed by the VA examiners negative nexus opinions.  For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  

      Cardiac Arrhythmia: Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for cardiac arrhythmia, to include as due to herbicide agent exposure.  After a thorough review of the evidence, the Board concludes that the Veteran is entitled to service connection on a secondary basis.  

As discussed above, service connection may also be established on a secondary basis.  38 C.F.R. § 3.310(a).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen, 7 Vet. App. 439.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran has a present disability of cardiac arrhythmia as evidenced by a January 2015 VA examination where said diagnosis was rendered.  The Veteran also has a service connected disability of status post myocardial infarction.  See February 2015 Rating Decision; see also December 2014 VA examination.  Although a previous VA examiner did not find a nexus between his presumed herbicide exposure and ventricular tachycardia, a September 2017 VA examiner opined that the Veteran's cardiac arrhythmia is at least as likely as not proximately due to or the result of the Veteran's service-connected disability.  See November 2016 VA examination.  As rationale, the examiner noted that the Veteran was diagnosed with service-connected myocardial infarction and now has ventricular arrhythmia.  The examiner stated that medical evidence shows that myocardial infarction can cause conditions such as arrhythmias.  Because the examiner supported the opinion with rationale, and because the examiner reviewed the Veteran's claims file, the Board gives the opinion significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 301-04.  Thus, notwithstanding the November 2016 negative nexus opinion as it relates to herbicide exposure, the Veteran's claim is granted on a secondary service connection basis.

The Board therefore finds that the preponderance of the evidence weighs in favor of the Veteran's claim.  As such, secondary service connection for the Veteran's cardiac arrhythmia disability is warranted.


ORDER

Entitlement to service connection for sleep apnea, to include as due to herbicide exposure or secondary to service-connected PTSD, is denied.

Entitlement to service connection for arrhythmia to include as secondary to service-connected myocardial infarction is granted. 


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to herbicide exposure or secondary to other service-connected disabilities.  The Veteran essentially asserts that his blood pressure was elevated from when he went into service.  

In November 2015, a VA examiner reported that the Veteran did not have hypertension and did not take hypertensive medication.  The VA examiner attributed an outpatient cardiology consultation from March 2013 as incorrect where it noted a history of hypertension because the Veteran was not taking any beta blockers and had a BP of 112/70 mm.  

Following the RO's most recent adjudication of the Veteran's claim, additional records were received by the Board.  In these records, an October 2017 VA primary care visit indicated the Veteran's hypertension was "controlled."  Additionally, in an October 2017 dental health questionnaire, the Veteran did not report having high blood pressure.  With this new evidence, the Board finds that further development is warranted to ascertain whether the Veteran has had a current diagnosis of hypertension since the 2015 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers (VA and private) from whom he has received treatment for hypertension, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider.

After obtaining the completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records dated from January 2018 to the present.

2.  After the above development has been completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine whether the Veteran has hypertension, and if so, its onset date.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  
The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

If hypertension is diagnosed at any time during this appeal since 2009, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not that the Veteran's hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service, to include presumed herbicide exposure? 

The examiner should specifically address the Veteran's contention that he first developed hypertensive symptoms during active duty service, and that his hypertension has continued since service. 

(b)  Is it at least as likely as not that hypertension was caused or aggravated by any service-connected disability?  

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


